Citation Nr: 1211698	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  95-37 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois.


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD.

3.  Entitlement to service connection for a stomach disorder, to include as due to herbicide exposure.

4.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure and mustard gas exposure.

5.  Entitlement to service connection painful joints, to include as due to herbicide exposure.

6.  Entitlement to service connection for a left knee disorder, to include as due to mustard gas exposure.

7.  Entitlement to service connection for a back disorder, to include as due to mustard gas exposure.

8.  Entitlement to service connection for low sperm count, to include as due to mustard gas exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 1994 and July 1995 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.  The Veteran appealed those decision to the Board and the case was referred to the Board for appellate review.  The Board remanded the case in July 1997 for further evidentiary development.  That development was completed, and the case was returned to the Board for appellate review.  

In October 2001, the Board issued a decision denying the benefits sought on appeal.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a September 2003 Order, the Court vacated the October 2001 Board decision and remanded the matter to the Board for development.  The Court entered judgment in October 2003, and the Secretary filed a Notice of Appeal to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In a May 2004 Order, the Federal Circuit granted the Secretary's motion to vacate the Court's September 2003 Order and remanded the matter to the Court for further proceedings consistent with its decision in Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The case was subsequently returned to the Court, and in a July 2004 Order, the Court once again vacated the Board's decision and remanded the case to the Board. 

In March 2008, the Federal Court issued an Order noting that the case had been stayed pending the disposition of other cases.  The Order lifted the stay of proceedings, summarily affirmed the judgment of the Court, and remanded the case to the Court.

The Board subsequently remanded the case for further development in October 2008.  The case was returned to the Board for appellate review and in May 2010 was remanded by the Board to ensure compliance with a prior remand, to provide the Veteran with proper notice, and to clarify whether he wanted a hearing before the Board.  The case now returns to the Board for appellate review.  Unfortunately, however, it must again be remanded.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reason for Remand:  To provide a Veteran with a hearing before the Board

In October 2008, the Board remanded the matter because the Veteran submitted a VA Form 9 in December 1994, October 1996, December 1999, and June 2001 in which he requested a hearing before the Board.  In the first three submissions, the Veteran indicated that he would like to appear at a hearing before the Board at a local VA office.  He later stated in the June 2001 VA Form 9 that he wanted a hearing before the Board in Washington, D.C.  Therefore, the Board determined clarification was needed as to whether the Veteran wanted a hearing, and if so, what type of hearing.

Following the October 2008 remand, the AMC informed the Veteran in a March 2009 letter that he needed to clarify whether he still wanted a hearing before the Board.  On the same day that the letter was issued, a report of contact indicates that a message was also left for the Veteran on his answering machine regarding whether he wanted a hearing.  The Board notes that there is a contact note stating that the Veteran called the AMC later that month and indicated that he did not want a hearing.  Nevertheless, the AMC sent the Veteran another letter in June 2009 once again informing him that appropriate steps were being taken to clarify whether he still wanted a hearing before the Board.  The Veteran subsequently submitted a statement dated in November 2009 indicating that he wanted Disabled American Veterans to represent him.  He specifically noted that the AMC was scheduling him for a hearing and that he wanted assistance from the service organization.  

Following the May 2010 remand, the Veteran was sent a notice letter dated in May 2010 which asked the Veteran to specify whether he still wished to have a hearing before the Board.  In reply to this letter, the Veteran submitted a statement in June 2010, which provided that he still requested a hearing before the Board.  In a separate statement also dated in June 2010, the Veteran again reiterated his desire for a Board hearing.  In a July 2010 letter, the AMC notified the Veteran that they were sending his claims file to the RO in Chicago for a Board hearing.  In a November 2011 Report of General Information, the RO indicated that a message was left on the Veteran's answer machine as it was unclear whether the Veteran wanted a video or travel board hearing.  In a December 2011 letter, the RO in Chicago notified the Veteran that a video hearing had been scheduled for January 18, 2012.  The notice was sent to the Veteran's Zion, Illinois address.  In a handwritten note dated on January 8, 2012, but received on February 8, 2012, the Veteran indicated that he had moved to Tuscumbia, Alabama.  In a February 2012 Appellant's Brief, the Veteran's representative asserted that the Veteran did not receive the timely notice of his scheduled hearing given his move to Alabama.  While the Board notes that notice of the hearing was actually sent in December 2011, the Veteran will be given another chance to appear before the Board as his change of address request was dated on January 8, 2012 and his hearing was scheduled for January 18, 2012.  

As such, it appears that the Veteran may still want to have a hearing before the Board, which he has not been provided.  The Veteran is reminded of his obligation to cooperate with VA in the development of his claims; the duty to assist is not a one-way street.  38 C.F.R. § 3.159; Woods v. Derwinski, 1 Vet. App. 190 (1991).  

Accordingly, the case is REMANDED for the following action:

1. The RO should again take appropriate steps in order to clarify whether the Veteran wants a travel board or videoconference hearing.  The RO should thereafter schedule the Veteran for such a hearing with a Veterans Law Judge of the Board, in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.  

2. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


